                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STATE OF CALIFORNIA, ET AL.,                       CASE NO. 18-cv-05712-YGR
                                   7                    Plaintiffs,
                                                                                            ORDER GRANTING UNOPPOSED MOTION
                                   8              vs.                                       TO INTERVENE AND DENYING AS MOOT
                                                                                            MOTION FOR TELEPHONIC APPEARANCE
                                   9     RYAN ZINKE, ET AL.,
                                                                                            Re: Dkt. Nos. 42, 49
                                  10                    Defendants.

                                  11
                                              Having considered the unopposed motion to intervene filed by the State of Wyoming
                                  12
Northern District of California




                                       (“Proposed-Intervener”) (Dkt. No. 42), the Court finds that the Proposed-Intervenor has an interest
 United States District Court




                                  13
                                       in this action that will not be adequately represented by the named defendants, and that this
                                  14
                                       interest is sufficient to warrant intervention under Federal Rule of Civil Procedure 24.
                                  15
                                       Accordingly, the Court GRANTS the Proposed-Intervenor’s motion to intervene.1
                                  16
                                              This Order terminates Docket Numbers 42 and 49.
                                  17
                                              IT IS SO ORDERED.
                                  18

                                  19
                                       Dated: November 28, 2018
                                  20                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              1
                                  28            Thus, the Court DENIES AS MOOT Proposed-Intervenor’s motion to appear by telephone
                                       for the December 4, 2018 hearing.
